Case 0:18-cv-62955-WPD Document 43 Entered on FLSD Docket 11/06/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO.18-62955-CIV-DIMITROULEAS
  ANDRE PIERRE, a personal
  representative of THE ESTATE
  OF JEAN PEDRO PIERRE,

         Plaintiff,

  vs.

  GREGORY TONY, in his official capacity as
  Sheriff of BROWARD COUNTY SHERIFF’S
  OFFICE, and OFFICER STEVEN BRIGGS,
  Individually,

        Defendants.
  ___________________________________/

                                          FINAL JUDGMENT

         THIS CAUSE is before the Court upon the Court’s Order Granting Motion for Summary

  Judgment by Default, entered separately today. Pursuant to Federal Rule of Civil Procedure 58

  the Court enters this separate final judgment.

         Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

         1. Plaintiff shall take nothing from Defendants based on this action.

         2. The Clerk is directed to CLOSE this case and DENY any pending motions as moot.

         3. The Clerk is DIRECTED to mail a copy of this judgment to the address below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 6th day of November, 2019.
Case 0:18-cv-62955-WPD Document 43 Entered on FLSD Docket 11/06/2019 Page 2 of 2



  Copies furnished to:
  All counsel of record

  Shania Pierre
  1311 SW 10th Terrace
  Deerfield Beach, FL 33441
